Citation Nr: 1429169	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected left knee disability.
.
4.  Entitlement to service connection for tinnitus with vertigo, to include as secondary to service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1996 to August 2004.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which granted service connection for left ankle disability and depression and assigned a 10 percent rating for each  effective August 7, 2009; this rating decision denied the service connection issues currently on appeal.  The Veteran timely appealed the denial of service connection.

The Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ) in May 2014, and a copy of the hearing transcript is of record.  He also testified at a personal hearing at the RO in August 2011, and a copy of this hearing is of record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's arthritis of the right ankle is due to an event or incident of his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's arthritis of the right knee is due to an event or incident of his active service.

3.  The evidence is at least in equipoise as to whether the Veteran's arthritis of the left knee is due to an event or incident of his active service.

4.  The evidence is at least in equipoise as to whether the Veteran's tinnitus with vertigo is due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus with vertigo have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for arthritis of the right ankle and both knees, as well as tinnitus with vertigo, due to service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).
In the case of degenerative arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of tinnitus or disability of the right ankle or either knee. 

November 2004 through April 2009 treatment records from R. Blackburn, D.O., reveal that the Veteran complained in November 2004 of chronic ringing in his ears, with headaches and vertigo, and of bilateral knee and ankle disability beginning in service.  The diagnoses in November 2004 include bilateral patellofemoral pain syndrome, tinnitus with headaches, and bilateral ankle sprain/strain with instability.  The diagnoses in December 2005 include bilateral ankle and knee arthritis.  Dr. Blackburn concluded in April 2009 that the Veteran's knee and ankle disabilities, as well as his tinnitus, are more likely than not causally related to service.

It was reported on VA audiological evaluation in September 2009 that the Veteran had denied having tinnitus in September 2006.  It was concluded on VA joint evaluation in September 2009 that the Veteran's left ankle sprain is as likely as not related to service.

Dr. Blackburn's impressions in January 2011 included degenerative joint disease of the knees; chronic bilateral ankle sprain/strain, with the left ankle due to traumatic injury and the right ankle due to overcompensation; and tinnitus.  Dr. Blackburn opined that all of the Veteran's disabilities were causally related to service.

The Veteran testified at his August 2011 RO hearing that all of the disabilities at issue began in service but that he did not seek treatment for them until soon after service discharge because he was a hospital fleet force corpsman in the Marines and did not want to be put on Limited Duty and because he consulted informally with the physicians with whom he worked about treatment.   

The Veteran underwent a VA joint evaluation in August 2011.  The examiner found normal range of motion of the knees.  X-rays of the knees and ankles were considered within normal limits.  The examiner concluded, after review of the record and examination of the Veteran, that there was no objective evidence of knee or right ankle degenerative joint disease.

Dr. Blackburn reiterated in a November 2011 statement that, after reviewing the medical evidence, including the Veteran's service treatment records and the recent medical evidence, he believed that the Veteran's current tinnitus and disabilities of the right ankle and both knees were causally related to service since the Veteran complained of the disabilities when he initially sought treatment from Dr. Blackburn soon after service discharge.  According to Dr. Blackburn, the Veteran's lower extremity symptoms included inflammation, pain, and loss of strength.

The Veteran testified at his May 2014 video conference hearing that he incurred tinnitus due to exposure to acoustic trauma in service, but he did not seek treatment because he knew there was nothing that could be done; and that he treated his right ankle disability in service with ice and rest because he wanted to continue to perform his military duties.

Although a VA evaluation in August 2011 did not find any clear impairment of the right ankle and both knees, there are several nexus opinions from Dr. Blackburn, based on his treatment of the Veteran beginning soon after service discharge, finding symptoms indicative of tinnitus and disability of the right ankle and both knees and finding a causal connection between the Veteran's current disabilities and his military service.  Dr. Blackburn diagnosed arthritis of the right ankle and both knees.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the evidence reasonably shows that the Veteran's tinnitus with vertigo, right ankle arthritis, right knee arthritis, and left knee arthritis were incurred as a result of service.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for arthritis of the right ankle, arthritis of the right knee, arthritis of the left knee, and tinnitus with vertigo are warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because all of the issues on appeal are being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for arthritis of the right ankle is granted.

Entitlement to service connection for arthritis of the right knee is granted.

Entitlement to service connection for arthritis of the left knee is granted.

Entitlement to service connection for tinnitus with vertigo is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


